DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Examiner acknowledges the preliminary amendment filed 9/25/2020.  Claims 1-15 were cancelled and claims 16-28 were added.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Clm 16:  This claim recites the limitation "the meshes" in line 2.  This claim also recites “the longitudinal direction” in line 10.  There is insufficient antecedent basis for these limitations in the claim.
Re Clm 17:  This claim recites “the transverse direction” in line 10.  There is insufficient antecedent basis for these limitations in the claim.
Re Clm 19: The phrases “preferably” and "for example" render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Examiner also notes that it is unclear as to “having similar features” is actually requiring.  
Re Clm 27: “the base” (line 5), “the base” (line 6), “the interior” (line 7), and “the interior” (line 8) all contain insufficient antecedent basis.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iffergan (US 2006/0083458).
Re Clm 16:  Iffergan discloses a net having entwined wires defining the meshes of the net (fig 3, fig 9; paragraph 0069 discloses a chain link fence 18 in association with a sensor 24), comprising at least one elongate sensor element (24) integrally fixed to the metal net (see figs), wherein the at least one elongate sensor element is added to the wires with which the net is produced, so as to form together therewith three-wire nodes, or else may be substituted for a wire of the metal net to produce two-wire nodes at the entwinements with the adjacent wires, wherein the at least one elongate sensor element is inserted selectively at nodes of the meshes of the net in the longitudinal direction of the net (in this case, left to right).
While Iffergan discloses chain link fence (mesh/net) in association with a sensor wire, it is not explicit that the chain link fence is a metal net made of metal.  Examiner takes OFFICIAL NOTICE that chain link mesh nets are commonly made with metal materials for the purpose of providing desired strength and security.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the chain link mesh/net to be made of metal wires for the well-known purpose of providing desired strength and security.  
Re Clm 17:  Iffergan as modified above discloses wherein at least one transverse elongate sensor element (section of the sensor in a vertical direction) is incorporated to form meshes in the metal net, inserted selectively at nodes of the meshes of the metal net in the transverse direction (vertical) of the net.
Re Clm 18:  Iffergan as modified above discloses wherein the at least one elongate sensor element is incorporated into the meshes of the metal net, taking on a substantially rectilinear path or else a wavier path with loops (see fig 3).
Re Clm 20:  Iffergan as modified above discloses wherein the at least one elongate sensor is covered with a layer or sheath of insulating material (plastic conduit, paragraph 0085).
Re Clm 21:  Iffergan as modified above discloses wherein the at least one elongate sensor is an optical fiber sensor (throughout document) or a composite fiber sensor.
Re Clm 28:  Iffergan as modified above discloses a process for manufacturing a metal net according to claim 16, wherein the at least one elongate sensor element fixed integrally to the metal net is inserted into the net during the production thereof (see paragraph 0069).
Claims 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Iffergan (US 2006/0083458) as applied to claims 16-18, 20, 21, and 28 above and further in view of Applicant’s Admitted Prior Art (AAPA).
Re Clm 19 (as best understood):  Examiner notes that Applicant’s Specification (page 5) discloses that the materials used in the claimed sensors in these claims are known in the art for purposes relating to the intrinsic properties of each material.  Examiner notes that providing the device of Iffergan with a sensor with the claimed material characteristics would have been an obvious modification to one having ordinary skill in the art before the effective filing date of the present invention.
Re Clms 22-23: Iffergan discloses wherein the at least one elongate sensor is an optical fiber sensor or a composite fiber sensor. Examiner notes that Applicant’s Specification (pages 5-7) discloses known fiber optical sensors (based on scattering phenomena or Brillouin scattering) that are claimed in these claims.  Examiner notes that providing the device of Iffergan with any of these known fiber optical sensors would have been an obvious modification to one having ordinary skill in the art before the effective filing date of the present invention.
Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Iffergan (US 2006/0083458) in view of Applicant’s Admitted Prior Art (AAPA) and Papetti (US 5161917).
Re Clms 24 and 25:  Iffergan fails to explicitly disclose wherein the claimed net of claim 16 is embedded in at least one of two flanks of an embankment of a monitored bank, wherein the sensor element is arranged parallel to a primary direction of the bank.  AAPA discloses that bank embankments are known to have two flanks (inner and outer), see pages 15-16 of Specification.  Papetti teaches the use of metal mesh nets for embedding in banks of river, lake, and coastal areas for erosion defenses (see background).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the net of Iffergan (as rejected above in claim 16) on at least one of two flanks of an embankment of a monitored bank, as taught by AAPA and Papetti, for the purpose of determining forces acting on the embankment by outside forces.  
    Re Clms 26 and 27:  Iffergan fails to explicitly disclose wherein the claimed net of claim 16 is part of a road or railway embankment and the sensor element is positioned in at least at a base of the road embankment, at a base of the foundation, in the interior of the foundation, and in the interior of the pavement.  Examiner again notes that AAPA discloses that embankments are known.  Papetti teaches the use of metal mesh nets for preventing erosion/landslides for roads.   Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the net of Iffergan (as rejected above in claim 16) on a road or railway embankment having a foundation and a pavement and wherein the sensor element(s) are positioned in at least at a base of the road embankment, at a base of the foundation, in the interior of the foundation, and in the interior of the pavement, as taught by AAPA and Papetti, in an obvious manner of configuration.    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678